Case 1:20-cr-20242-PCH Document 77 Entered on FLSD Docket 09/10/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:20-cr-20242-PCH-2

  UNITED STATES OF AMERICA,

  v.

  ANTHONY LUIS GALARZA,

        Defendant.
  _____________________________________/

                REPORT AND RECOMMENDATION ON CHANGE OF PLEA

         THIS CAUSE came before the Court following the District Court’s Order of Reference

  for a Change of Plea Hearing. ECF No. [71]. The Change of Plea hearing was conducted on

  September 10, 2021. The undersigned makes the following findings and recommends that the

  guilty plea be accepted.

         1.      As an initial matter, the Court advised Anthony Luis Galarza (“Defendant”) of his

  right to appear at the plea hearing in person. Defendant waived his right to appear in person.

  Defendant, Defendant’s attorney, and the Assistant United States Attorney all consented to

  proceed by videoconference. Counsel concurred that holding the change of plea now, rather than

  delaying it until all could appear before the Court in person, was important because they had

  reached a resolution to this prosecution and they did not want to further delay the matter. Pursuant

  to the Administrative Orders of this Court, specifically, including, 2020-76, 2020-53, 2020-41,

  2020-33, 2020-24, 2020-21, 2020-18, 2020-23, 2021-12, 2021-33, and 2021-50, the Court found

  that Defendant’s guilty plea could not be further delayed without serious harm to the interests of

  justice, and the hearing was conducted by videoconference.




                                                   1
Case 1:20-cr-20242-PCH Document 77 Entered on FLSD Docket 09/10/2021 Page 2 of 4




          2.      This Court advised Defendant of his right to have these proceedings conducted by

  the District Judge assigned to the case, and that this Court was conducting the change of plea

  hearing pursuant to an Order of Reference from the District Court. This Court further advised

  Defendant that the District Judge assigned to this case would be the sentencing judge and would

  make all findings and rulings concerning Defendant’s sentence. This Court advised Defendant

  that he did not have to permit the undersigned United States Magistrate Judge to conduct this

  hearing and could request that the change of plea hearing be conducted by the District Judge

  assigned to the case. Defendant, Defendant’s attorney, and the Assistant United States Attorney

  all consented on the record to this Court conducting the change of plea hearing.

          3.      This Court conducted a plea colloquy in accordance with the outline set forth in the

  Bench Book for District Judges, and in accordance with Fed. R. Crim. P. 11.

          4.      Defendant pled guilty to Counts I and II of the Indictment. Count I charges

  Defendant with conspiracy to possess with intent to distribute a controlled substance, in violation

  of Title 21, United States Code, Section 846. The Court advised Defendant that as to Count I,

  there is a mandatory minimum of ten years and a maximum of life, followed by a period of

  supervised release of at least five years up to life, and a possible fine of up to $10,000,000. The

  Court also advised Defendant that there is a mandatory special assessment of $100.00. In addition,

  Count II charges Defendant with attempt to possess with intent to distribute a controlled substance,

  in violation of Title 21, United States Code, Section 841(a)(1). The Court advised Defendant that

  as to Count II, there is a mandatory minimum of ten years and a maximum of life, followed by a

  period of supervised release of at least five years up to life, and a possible fine of up to $10,000,000.

  The Court also advised Defendant that there is an additional mandatory special assessment of

  $100.00. Defendant acknowledged that he understood the possible maximum penalties that could



                                                     2
Case 1:20-cr-20242-PCH Document 77 Entered on FLSD Docket 09/10/2021 Page 3 of 4




  be imposed in the case, including the possibility of forfeiture.

         5.      To set forth the factual basis for the entry of the plea, Defendant and the

  Government submitted a written Factual Proffer.            The Factual Proffer, also read by the

  Government at the hearing, established all the essential elements of the crime to which Defendant

  is pleading guilty. Defendant acknowledged that the Factual Proffer was accurate.

         6.      There is a written plea agreement which has been entered into by the parties in this

  case. This Court reviewed that plea agreement on the record and Defendant acknowledged that he

  understood the terms of the plea agreement and that he had signed the plea agreement.

         7.      Based upon the foregoing and the plea colloquy conducted by this Court, the

  undersigned finds that Defendant is fully competent and capable of entering an informed plea, that

  Defendant is aware of the nature of the charges and the consequences of the plea, and that the plea

  of guilty is a knowing and voluntary plea supported by an independent basis in fact containing

  each of the essential elements of the offense.

         8.      Therefore, the undersigned recommends that Defendant be found to have freely and

  voluntarily entered his guilty plea to Counts I and II of the Indictment filed in this case, as more

  particularly described herein, and that Defendant be adjudicated guilty of that offense.

         9.      A pre-sentence investigation report is being prepared for the District Court by the

  United States Probation Office.

         Accordingly, it is hereby RECOMMENDED that Defendant’s plea of guilty be accepted,

  that Defendant be adjudicated guilty of the offense to which he has entered his plea of guilty, and

  that a sentencing hearing be conducted for final disposition of this matter.

         As the undersigned advised counsel, the parties must file a statement of non-objection or

  to file written objections, for consideration by the United States District Judge, by close of business



                                                    3
Case 1:20-cr-20242-PCH Document 77 Entered on FLSD Docket 09/10/2021 Page 4 of 4




  MONDAY, September 13, 2021. Counsel did not object to this deadline. Pursuant to Fed. R.

  Crim. P. 59(b), Eleventh Circuit Rule 3-1, and accompanying Internal Operating Procedure 3, the

  parties are hereby notified that failure to object in accordance with 28 U.S.C. § 636(b)(1) waives

  the right to challenge on appeal the District Court’s order based on unobjected-to factual and legal

  conclusions. See Thomas v. Arn, 474 U.S. 140 (1985).

     DONE AND SUBMITTED in Chambers at Miami, Florida, on September 10, 2021.



                                                       _________________________
                                                       JACQUELINE BECERRA
                                                       United States Magistrate Judge




                                                   4
